         Case 1:17-cv-11730-DJC Document 127 Filed 04/12/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

 GHASSAN ALASAAD, et al.,                      )
                                               )
         Plaintiffs,                           )
                                               ) Civil Action No. 17-cv-11730-DJC
                 v.                            )
                                               )
 ALEJANDRO N. MAYORKAS, Secretary of ) Hon. Denise J. Casper
 the U.S. Department of Homeland Security, in )
 his official capacity, TROY MILLER, Senior )
 Official Performing the Duties of the         )
 Commissioner of U.S. Customs and Border       )
 Protection, in his official capacity, and TAE )
 D. JOHNSON, Acting Director, U.S.             )
 Immigration and Customs Enforcement, in his )
 official capacity.                            )

        Defendants.

                  JOINT NOTICE OF PROPOSED FINAL JUDGMENT

       Pursuant to this Court’s Minute Order of April 5, 2021, the parties have conferred and

submit the attached jointly proposed judgment for the Court’s consideration.




Dated: April 12, 2021                               BRIAN M. BOYNTON
                                                    Acting Assistant Attorney General

                                                    JOHN R. GRIFFITHS
                                                    Director, Federal Programs Branch

                                                    BRIGHAM BOWEN
                                                    Assistant Director, Federal Programs Branch


                                                    /s/ Michael L. Drezner
                                                    MICHAEL L. DREZNER
                                                    Trial Attorney, U.S. Department of Justice
                                                    Civil Division, Federal Programs Branch
                                                    1100 L. Street, NW
Case 1:17-cv-11730-DJC Document 127 Filed 04/12/21 Page 2 of 2




                                 Washington, DC 20005
                                 Telephone: (202) 514-4505
                                 Facsimile: (202) 616-8470
                                 Michael.L.Drezner@usdoj.gov

                                 Counsel for Defendants

                                 /s/ Esha Bhandari
                                 Esha Bhandari
                                 AMERICAN CIVIL LIBERTIES
                                   UNION FOUNDATION
                                 125 Broad Street, Floor 18
                                 New York, NY 10004
                                 Telephone: 212-549-2500
                                 Facsimile: (212) 549-2583
                                 ebhandari@aclu.org

                                 Counsel for Plaintiffs
